In a juvenile delinquency proceeding pursuant to Family Court Act article 3, Anthony C. appeals from an order of disposition of the Family Court, Richmond County (Sacco, J.), dated February 20, 2013, which, upon his admission, found that he violated the terms and conditions of probation previously imposed by the same court in an order of disposition dated October 24, 2011, placing him on probation, vacated the prior order of disposition dated October 24, 2011, and thereupon placed him in the custody of the New York State Office of Children and Family Services for a period of up to 12 months, with credit for only one month spent in detention.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court properly determined that giving the appellant credit for the entire time that he spent in detention pending disposition would not serve his needs and best interests or the need for the protection of the community (see Family Ct Act § 353.3 [5]; Matter of Kenyetta F., 49 AD3d 540, 541 [2008]). Under the circumstances of this case, the court properly determined that the appellant should only receive a credit of one month for the time that he served in detention prior to disposition.
The Family Court has broad discretion in determining the appropriate disposition in a juvenile delinquency case (see Matter of Jalen G., 104 AD3d 853 [2013]; Matter of Antoine H., 81 AD3d 646 [2011]). Here, the Family Court providently exercised its discretion in placing the appellant in the custody of New York State Office of Children and Family Services for a period of 12 months. The disposition was the least restrictive alternative consistent with the best interests of the appellant and the needs of the community in light of, inter alia, the appellant’s need for supervision and treatment in a structured setting, and the recommendations set forth in reports prepared by a psychologist and by the Administration for Children’s Services (see Family Ct Act § 352.2 [2] [a]). Rivera, J.E, Leventhal, Chambers and Lott, JJ., concur.